Exhibit 10.11

THE BANK OF NEW YORK MELLON CORPORATION

2003 LONG-TERM INCENTIVE PLAN OF

THE BANK OF NEW YORK COMPANY, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

[2008 Award Form]

 

Total # of Option Shares Granted

  

Grant Date

XXXX    March 10, 2008

Pursuant to the 2003 Long-Term Incentive Plan of The Bank of New York Company,
Inc. (the “Plan”) you have been granted a non-statutory stock option (the
“Option”) to purchase the number of shares set forth above (the “Option Shares”)
of Common Stock of The Bank of New York Mellon Corporation (the “Company”) upon
the following terms and conditions and the terms and conditions of the Plan. A
copy of the Plan has been made available to you through The Bank of New York
Employee Stock Plan Website (www.bnymystock.com/bny). Unless defined herein,
capitalized terms used in this Agreement shall be as defined in the Plan.

1. Grant Date. The grant of the Option will be effective on the date set forth
above.

2. Option Price. The exercise price per share of the Option will be the closing
price of the Company’s Common Stock on the New York Stock Exchange Composite
Transactions on the Grant Date.

3. Term. The Option shall expire and cease to be exercisable ten years from the
Grant Date or, if earlier, the expiration date provided for in Section 5 (the
“Option Termination Date”).

4. Vesting and Exercise. Subject to Section 5 of this Agreement, the Option will
become exercisable in annual installments over a four-year vesting period
according to the following vesting schedule: 1/4 of the Option shares will vest
upon the 1st anniversary of the Grant Date of the Option, provided that the
Optionee is employed by the Company on such anniversary; an additional 1/4 of
the Option shares will vest upon the 2nd anniversary of the Grant Date of the
Option, provided that the Optionee is employed by the Company on such
anniversary; an additional 1/4 of the Option shares will vest upon the 3 rd
anniversary of the Grant Date of the Option, provided that the Optionee is
employed by the Company on such anniversary; and an additional 1/4 of the Option
shares will vest on the 4th anniversary of Grant Date of the Option, provided
that the Optionee is employed by the Company on such anniversary, with all
fractional Option shares, if any, vesting as whole Option shares upon the latest
vesting date. The Option may be exercised in whole or in part with respect to
vested shares from the date of vesting through and including the Option
Termination Date (subject to any limits provided in Section 5).



--------------------------------------------------------------------------------

The Bank of New York Mellon Corporation

Nonstatutory Stock Option – 2008 Award Form

 

5. Termination of Employment.

(i) This Option will expire upon the date of your termination of employment with
the Company, except that the following provisions shall apply:

 

  (a) Termination without Cause. If such employment is terminated by the Company
without “Cause”, as such term is defined in your Transition Agreement with The
Bank of New York Company, Inc. dated June 25, 2007, (the “Transition Agreement”)
the unvested portion of the Option will expire on the date of such employment
termination and the vested portion of the Option will continue to be outstanding
and in effect for 30 days following the date of such employment termination;
provided, however, if you are eligible to receive separation/transition pay
pursuant to a severance pay plan of the Company, the unvested portion of the
Option will expire on the last day for which you receive salary continuance or
separation/transition pay (“Payroll Separation Date”) and the vested portion of
the Option will continue to be outstanding and in effect for one year from your
Payroll Separation Date (in either case, the Option may not extend beyond the
Option Termination Date).

 

  (b) Voluntary Employment Termination. If such employment termination is by
you, including for Good Reason as defined in your Transition Agreement (but
other than for death, Retirement or Disability), this Option will expire on the
date of such employment termination.

 

 

(c)

Retirement. If such employment termination is by you after you have attained age
55 (“Retirement”) but prior to attaining age 60, the vested portion of the
Option will continue to be outstanding and in effect for 3 years following the
date of such Retirement (or, if earlier, until the Option Termination Date), and
the unvested portion of the Option will expire on the date of such employment
termination. If such employment termination is by you after you have attained
age 60 but prior to attaining age 65, the Option will continue to be outstanding
and in effect for five years following the date of such Retirement and, to the
extent it is or becomes vested during such five year period it may be exercised
during such period, and will expire on the 5th anniversary of the date of such
employment termination (or, if earlier, until the Option Termination Date). If
such employment termination is by you after you have attained age 65, the Option
will become vested upon such Retirement and may be exercised for seven years
following the date of such Retirement (or, if earlier, until the Option
Termination Date).

 

  (d) Sale of Business. If such employment termination is due to the sale of a
business unit or subsidiary of the Company by which you are employed, and you
are not displaced or separated pursuant to a severance pay plan of the Company,
any unvested portion of this Option will vest on a pro-rata basis equal to
(i) the number of whole and fractional months of your employment from the Grant
Date through your employment termination date, divided by (ii) 48 months, with
the result multiplied by (iii) the total number of the Option Shares granted
hereunder, with that result reduced by (iv) the number of Option Shares that
have already vested as of the date of your employment termination, and the
remaining portion of the Option will expire immediately upon your employment
termination date. In such case, you will have two years from your employment
termination date to exercise the vested portion of the Option.

 

- 2 -



--------------------------------------------------------------------------------

The Bank of New York Mellon Corporation

Nonstatutory Stock Option – 2008 Award Form

 

  (e) Death or Disability. If such employment termination is due to your death
or Disability, the shares subject to the Option will fully vest and become
immediately exercisable from the date of such employment termination. However,
the vested Option will expire and cease to be exercisable two years from the
date of such employment termination (or, if earlier, until the Option
Termination Date). For purposes of this Option only, your employment termination
date for “Disability” is the date on which you become disabled, as determined in
accordance with Section 409A of the Internal Revenue Code, and are eligible to
receive benefits under the Company’s Long-Term Disability Plan as in effect from
time to time.

 

  (f) Special Termination Right. If such employment is terminated pursuant to
the terms and conditions of your Special Termination Right, as such term is
defined in your Transition Agreement, the unvested portion of the Option will
fully vest and become immediately exercisable upon the date of such employment
termination, and will continue to be outstanding and in effect for (i) five
years following the date of such employment termination if such termination
occurs on or after your attainment of age 55 or (ii) three years following the
date of such employment termination if such termination occurs before your
attainment of age 55 (or, in either case, if earlier, until the Option
Termination Date).

(ii) Notwithstanding Section 11 of the Plan or any other provisions thereof,
this Option shall not become exercisable and you shall not be entitled to any
cash payment rights with respect to this Option upon a Change in Control, as
defined in the Plan. However, if your employment is terminated by the Company
without “Cause”, as defined in your Transition Agreement, within two years after
the occurrence of a Change in Control occurring after the Grant Date, this
Option shall automatically become fully exercisable and you will have one year
from your employment termination date to exercise the vested Option.

(iii) In the event you fail to comply with any rules or regulations the Company
establishes with respect to its businesses (including the Company’s Code of
Conduct and Interpretive Guidance), the Company may cancel or revoke all or any
portion of this Option with respect to the shares not yet exercised. The Company
shall have sole discretion to determine what constitutes such failure.

6. Exercise. You may direct the exercise of the Option through The Bank of New
York Employee Stock Plan Website or telephone call center (800-510-2654) or by
delivering to the Plan Administrator written direction thereof, including in any
such direction the number of shares to be exercised. Payment of the option price
upon exercise of the Option shall accompany such direction and shall be made in
cash and/or shares of Common Stock, including through a cashless exercise or the
withholding of shares to be acquired upon exercise, in accordance with
procedures established by the Committee. Exercise of the Option shall take
effect on the date the direction and payment are actually received by the Plan
Administrator or as soon as administratively possible after such date.

7. Issuance. After all or part of the Option has been exercised, the Company
shall cause to be issued to you, subject to Section 8, the number of shares of
Common Stock with respect to which the Option has been exercised.

8. Taxes. You agree that, upon exercise of the Option with respect to all or any
portion of the Option Shares, you shall pay to the Company the appropriate
amount of taxes due for withholding purposes as a result of such exercise or, in
accordance with procedures established by the Committee, permit the Company to
retain shares of Common Stock from you to fulfill such withholding liability.

 

- 3 -



--------------------------------------------------------------------------------

The Bank of New York Mellon Corporation

Nonstatutory Stock Option – 2008 Award Form

 

9. Nontransferable. You may not sell, transfer, assign, pledge or otherwise
encumber or dispose of the Option except by Will or the laws of descent and
distribution.

10. Miscellaneous. These terms and conditions (a) shall be binding upon and
inure to the benefit of any successor of the Company and any transferee of the
Option pursuant to Section 9, (b) shall be governed by the laws of the State of
New York without regard to any choice of law provisions thereof and (c) may not
be amended except in writing. This grant shall in no way affect your
participation or benefits under any other plan or program maintained or provided
by the Company. All actions and proceedings relating to or arising from,
directly or indirectly, this Option shall be litigated in courts located within
the City and State of New York; provided that nothing herein will prevent the
Company from enforcing its rights with respect to this Option under any other
agreement pursuant to the dispute resolution provisions thereof. You further
hereby waive trial by jury in any judicial proceeding involving, directly or
indirectly, any matter (whether sounding in tort, contract or otherwise) in any
way arising out of, related to, or connected with this Option. In the event of a
conflict between these terms and conditions and the Plan, the Plan shall govern;
provided, however, that in all events the Plan and these terms and conditions
shall be interpreted and administered in accordance with the provisions of
Section 409A of the Internal Revenue Code, to the extent applicable to the Plan
and your Option Grant.

11. No Right to Employment. Nothing herein shall be construed as giving you any
right to be retained in the employ of the Company or its Affiliates or affect
any right which the Company and its Affiliates may have to terminate your
employment.

Please indicate your acceptance hereof by signing and returning the enclosed
copy of this Agreement.

 

Sincerely, THE BANK OF NEW YORK MELLON CORPORATION By:  

 

Title:   Chief Executive Officer

I accept and agree to the terms of this Agreement

 

 

  

 

  

 

(Signature)    (Print Name)    (Date)

 

- 4 -